Name: 2011/642/EU: Commission Decision of 29Ã September 2011 terminating the anti-dumping proceeding concerning imports of certain graphite electrode systems originating in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: international trade;  Asia and Oceania;  electronics and electrical engineering;  competition;  trade;  chemistry
 Date Published: 2011-09-30

 30.9.2011 EN Official Journal of the European Union L 254/20 COMMISSION DECISION of 29 September 2011 terminating the anti-dumping proceeding concerning imports of certain graphite electrode systems originating in the Peoples Republic of China (2011/642/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 5 November 2010, the European Commission (Commission) received a complaint concerning the alleged injurious dumping of certain graphite electrode systems (graphite electrodes) originating in the Peoples Republic of China (China), lodged pursuant to Article 5 of the basic Regulation by the European Carbon and Graphite Association (the complainant) on behalf of producers representing a major proportion, in this case more than 50 %, of the total Union production of certain graphite electrodes systems. (2) The complaint contained prima facie evidence of the existence of dumping, and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (3) The Commission, after consultation of the Advisory Committee, by a notice published in the Official Journal of the European Union (2) initiated an anti-dumping proceeding concerning imports into the Union of certain graphite electrodes systems originating in China. (4) The Commission officially advised the exporting producers in China, importers, traders, users and associations known to be concerned, the authorities of China and all known Union producers of the initiation of the proceeding. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. (5) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By a letter dated 8 July 2011 and addressed to the Commission, the complainant formally withdrew its complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (8) In this respect it is noted that Commission did not identify any reason to indicate that termination would not be in the Union interest, nor was any such reason raised by interested parties. Therefore, the Commission considered that the present proceeding should be terminated. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain graphite electrode systems originating in the Peoples Republic of China should be terminated, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of certain graphite electrodes of a kind used for electric furnaces, with an apparent density of 1,5 g/cm3 or more and an electrical resistance of 7 Ã ¼Ã ©.m or less originating in the Peoples Republic of China, currently falling within CN code ex 8545 11 00 and nipples used for such electrodes currently falling within CN code ex 8545 90 90, is hereby terminated. Article 2 The Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 29 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 343, 17.12.2010, p. 24.